      Case 4:18-cv-00520-MW-MJF Document 26 Filed 11/11/18 Page 1 of 3




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION



DEMOCRATIC EXECUTIVE
COMMITTEE OF FLORIDA and
BILL NELSON FOR U.S. SENATE,

             Plaintiffs,

v.                                             CASE NO. 4:18cv520-MW/MJF

KEN DETZNER, in is official capacity
as Florida Secretary of State, et al.,

             Defendants.

___________________________________/

                     ORDER SETTING PROCEDURES
                   FOR HEARING AND ORAL ARGUMENT

      This Court has set a hearing regarding Plaintiffs’ complaint for injunctive

and declaratory relief for Wednesday, November 14, 2018, at 1:00 PM. This order

elaborates on the procedures and substance of the hearing.

      This Court has been advised that Ms. Maria Matthews, Florida’s Division

Director for Elections in the Office of the Secretary of State, will testify. Ms.

Matthews shall be prepared to discuss and/or provide this Court with pertinent

information including but not limited to:
      Case 4:18-cv-00520-MW-MJF Document 26 Filed 11/11/18 Page 2 of 3




   1. Figures regarding the number of provisional and vote-by-mail ballots that

      have been rejected in the 2018 General Election for having a mismatched

      signature, by county.

   2. Any guidance the Division of Elections provides to county supervisors of

      elections and county canvassing boards to use to determine whether a

      provisional or vote-by-mail ballot should be rejected for a signature

      mismatch.

   3. Whether provisional or vote-by-mail ballots that have been rejected in the

      2018 General Election for a signature mismatch have been segregated and

      thus are easily accessible.

      Further, under Federal Rule of Evidence 614, this Court will issue a

subpoena to Mr. Mark Earley, the Leon County Supervisor of Elections. This

Court will elicit testimony from Mr. Earley to provide an example of one process a

county supervisor of elections and county canvassing board uses to determine

whether a provisional or vote-by-mail ballot should be rejected for a signature

mismatch. This Court has done the same in the past and anticipates covering

similar ground with Mr. Earley as it did in 2016 with the prior Leon County

Supervisor of Elections, Mr. Ion Sancho. See Fla. Democratic Party v. Detzner,

No. 4:16-cv-607, ECF No. 32 (N.D. Fla. Oct. 16, 2016). The parties are invited to

call other, similar witnesses to provide further examples of the same.
      Case 4:18-cv-00520-MW-MJF Document 26 Filed 11/11/18 Page 3 of 3




      Finally, this Court directs the parties’ attention to Section 101.68(2)(c)4,

Florida Statutes. The provision provides any elector or candidate an opportunity to

protest the canvass of an allegedly illegal ballot. The parties will be expected to

provide argument on the following question: whether Section 101.68(2)(c)4, which

provides electors and candidates a mechanism to challenge ballots as allegedly

illegal—but does not provide electors and candidates an opportunity to challenge

rejected ballots as legal—violates the First and/or Fourteenth Amendments. This

order expresses no view on the ultimate issues to be decided, instead simply

provides notice so that each side may be heard and prepared.


      SO ORDERED on November 11, 2018.



                                        s/Mark E. Walker               ____
                                        Chief United States District Judge
